Citation Nr: 0701951	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  02-20 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
abdominal adhesions, status post-operative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from March 1966 to February 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2001 rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) - which granted service connection for abdominal 
adhesions secondary to a service-connected hysterectomy and 
associated residuals and assigned an initial separate 30 
percent rating.  The veteran wants a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

In September 2004, the Board remanded this claim to the RO 
via the Appeals Management Center (AMC) for additional 
development - including providing requisite notice under the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§ 5100 et seq. (West 2002 and Supp. 2006).


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate her claim, including apprising her of whose 
responsibility - hers or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist her in 
developing that evidence.

2.  The veteran's post-operative abdominal adhesions cause 
chronic pain.  But there is no evidence of any obstruction or 
frequent or prolonged episodes of severe colic distension, 
nausea or vomiting, or other pathology.




CONCLUSION OF LAW

The requirements are not met for an initial rating higher 
than 30 percent for the post-operative abdominal adhesions.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2006); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7301 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, including apprising her of the evidence VA will 
attempt to obtain and the evidence she is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all elements of an increased rating 
claim:  degree of disability and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  To the extent possible, the notice must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of the notice are not prejudicial to the claimant.  
Id.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006).



As mentioned, the Board remanded this case to the RO (via the 
AMC) in September 2004 to ensure compliance with the VCAA.  
And in an October 2004 letter, on remand, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate her claim for an increased rating, 
as well as what information and evidence she needed to 
submit, what information and evidence would be obtained by 
VA, and the need for her to advise VA of and to submit any 
further evidence that was relevant to her claim.  The June 
2006 supplemental statement of the case (SSOC) also informed 
her of how effective dates are determined for the assignment 
of a particular rating and the type evidence that impacts 
that determination.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of her 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities she identified, and the treatment records and 
reports of the private doctors she listed.  In response to 
the June 2006 SSOC, she informed the RO in a letter received 
on July 10, 2006 that she had other medical appointments and 
from them would obtain additional information or evidence 
relevant to her appeal and provide it within the 60-day 
period specified.  But unfortunately she did not and did not 
request an extension of the 60-day response period for 
submitting this additional evidence.  Indeed, it has been 
several more months now, and this evidence still has not been 
received or some indication given that it is still 
forthcoming.  Her representative did not make mention of it 
when submitting the most recent statement on her behalf in 
October 2006.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  Her claim is ripe for 
consideration, so the proceed will proceed to adjudicate it.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, as already alluded to, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson, 12 Vet. App. at 125-26.

The veteran underwent a laparotomy, with bilateral salpingo-
oophorectomy, on August 26, 1999.  Abdominal adhesions were 
surgically removed during that procedure.  The July 2001 
rating decision at issue indicates the RO rated her adhesions 
under Diagnostic Code 7301 for the residuals.

Under this code, moderately severe peritoneal adhesions that 
involve partial obstruction manifested by delayed motility of 
barium meal and less frequent and less prolonged episodes of 
pain, warrant a 30 percent rating.  Severe peritoneal 
adhesions that involve a definite partial obstruction shown 
by X-ray, with frequent and prolonged episodes of severe 
colic distension, nausea or vomiting, perforated ulcer, or 
operation with draining, warrant a 50 percent rating, 
which is the maximum possible evaluation under this code for 
the disability.  See 38 C.F.R. § 4.114, DC 7301.

The medical evidence of record shows the veteran's post-
operative residuals more nearly approximate the requirements 
commensurate with a 30 percent rating.  So this rating must 
remain in effect.  See 38 C.F.R. § 4.7.

The veteran's initial post-operative follow-up with her 
private doctor was in February 2000.  A pelvic ultrasound was 
unremarkable.  She complained of right-sided pelvic pain of 
two weeks's duration and denied any nausea or vomiting.  
She was prescribed medication, one of which was Torodol.  Her 
subsequent March 2000 visit reflects that her pain had 
resolved, and she was taking Tylenol.  Physical examination 
revealed no pathology, except for persistent tenderness in 
her incision.  Her doctor instructed her to diminish her 
abdominal exercises until the incision was fully healed, and 
he prescribed Ponstel.  In August 2000, she complained of 
lower abdominal pain and said the Toradol had provided relief 
for her constipation.  Her doctor noted no positive 
pathology.  A January 2001 treatment note reflects that her 
complaints of lower abdominal pain persisted.  Examination 
revealed no masses, but left-sided tenderness.  A CT scan was 
ordered.

During the interim, the veteran received a VA examination.  
The March 2001 examination report reflects that she related 
that her pelvic pain had persisted, her prescribed Ponstel 
and Toradol provided limited relief, and that the pelvic 
CT scan was scheduled for April 2001.  Physical examination 
of her abdomen revealed a healed classical and low transverse 
incision.  Bartholin, urethral, and Skene's glands were 
negative and the vulva without lesions.  Her vagina 
was atrophic, and her cervix, uterus, and adnexa were 
surgically absent.  The VA examiner diagnosed hysterectomy 
and abdominal adhesions.

The April 2001 CT scan at Potomac Hospital revealed no 
evidence of a pelvic mass, no evidence of free fluid, and no 
significant pelvic adenopathy.  The diagnosis was a negative 
pelvic CT examination.

As is readily apparent, the medical evidence concerning the 
veteran's post-operative follow-up evaluation and treatment 
shows she has not reported or manifested any of the symptoms 
for which the higher, 50 percent, rating is warranted.  The 
various diagnostic tests, including the CT scan mentioned, 
have ruled out any obstruction, partial or otherwise.  Her 
primary complaint is lingering pain, but her existing 
30 percent rating addresses this resulting discomfort, and 
there is no medical evidence of any of the other symptoms 
required for even her current 30 percent rating.  
Furthermore, she has not been more than 30-percent disabled 
at any time since the effective date of her award, so her 
rating cannot be "staged" either under Fenderson.  See, 
too, 38 C.F.R. § 4.7.

Although the most recent medical evidence of record is dated 
in April 2001, it must be emphasized that the October 2004 
VCAA letter advised the veteran to provide any information 
related to her claim and no response was received.  Moreover, 
while she indicated in response to the June 2006 SSOC that 
she would be submitting additional evidence in support of her 
claim - most likely within 60 days, she simply did not 
(indeed, still has not) and did not request an extension, 
either, to allow her an opportunity to do this.  Thus, the 
Board is constrained to deny her claim because the 
preponderance of the evidence is unfavorable, so there is no 
reasonable doubt to resolve in her favor.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).




ORDER

The claim for an initial rating higher than 30 percent for 
abdominal adhesions, status post-operative, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


